GLD-173                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1696
                                       ___________

                          IN RE: JOHNNY RAY CHANDLER,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 10-cv-02146)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 28, 2011

           Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                               (Opinion filed: May 4, 2011 )
                                       _________

                                         OPINION
                                         _________

PER CURIAM

       Petitioner Johnny Ray Chandler seeks a writ of mandamus to compel the United

States District Court for the Middle District of Pennsylvania to reinstate his civil action.

Chandler is an inmate of the United States Penitentiary in Lewisburg, Pennsylvania. We

will deny the mandamus petition.

       In October 2010, Chandler submitted his complaint to the District Court. He later

                                              1
filed an application to proceed in forma pauperis (“IFP”) along with a prisoner

authorization form concerning the filing fee. On November 4, 2010, the District Court

denied Chandler’s motion to proceed IFP, noting that Chandler has incurred “three

strikes” under 28 U.S.C. § 1915(g), and that he also failed to meet the statute’s imminent

danger exception. The District Court also vacated an administrative order previously

issued, which had directed the prison warden to remit from Chandler’s account, in

monthly installments, the full amount of the filing fee. Further, the District Court

dismissed the complaint without prejudice under section 1915(g) and directed the closure

of the case. Chandler continued to file motions in the case, including a motion for

reconsideration of the dismissal order. On December 6, 2010, the District Court denied

Chandler’s motions. Chandler filed a notice of appeal, which was docketed in this Court

at C.A. No. 10-4628. On January 31, 2011, Chandler’s appeal was dismissed for failure

to timely prosecute for failure to pay the requisite fee as directed. In February 2011,

Chandler returned to District Court and filed several motions, including a motion to

consolidate fee payments with two of his previous cases, and a motion to reinstate the

case. On March 1, 2011, the District Court denied Chandler’s motions, noting that the

matter had been dismissed under section 1915(g) and that the related appeal also had

been dismissed for failure to prosecute. This mandamus petition followed. Chandler has

also filed a motion for appointment of counsel.

       In his mandamus petition, Chandler asks this Court to compel the District Court to

reinstate his civil action. He contends that, although the action was dismissed for failing
                                             2
to pay the filing fee, the action was dismissed without prejudice, and the fee is “now

being paid in monthly installments pursuant to 28 U.S.C. § 1915(g).” Petitioner’s

Memorandum at 2. In further support, Chandler refers to deductions from his prison

account,1 as well as to the authorization form he submitted for the prison to remit

payments to the District Court.

       The remedy of mandamus is appropriate to aid this Court’s jurisdiction in

extraordinary circumstances only. See In re Chambers Dev. Co., 148 F.3d 214, 223 (3d

Cir. 1998). To prevail, a petitioner must show, among other things, that there are no

other available means to obtain the relief he seeks. Id. Essentially, Chandler seeks this

Court’s review of the District Court’s denial of his motion to reinstate the case.

Mandamus is not an alternative to an appeal; because of its drastic nature, “a writ of

mandamus should not be issued where relief may be obtained through an ordinary

appeal.” Id. Moreover, mandamus petitioners must show a “clear and indisputable” right

to the writ. See Kerr v. United States District Court, 426 U.S. 394, 403 (1976). Upon

review of the District Court docket, there is no evidence that the filing fee, or any portion

thereof,2 has been paid. Chandler has not shown a clear and indisputable right to

mandamus relief.


1
 Chandler’s motion to reinstate, filed in District Court, contains a copy of his Inmate
Transaction Receipt. This document reflects two PLRA-related deductions on February 1, 2011,
but it does not specify any identifying case numbers.
2
  We note that, because the District Court denied Chandler’s IFP motion in light of his three
strikes and his failure to meet the imminent danger exception under section 1915(g), the
installment payment provisions of section 1915(b) do not apply here.
                                                3
      For the foregoing reasons, we will deny the petition for a writ of mandamus. The

motion for appointment of counsel is denied.




                                           4